Citation Nr: 1103401	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  09-44 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 40 percent for degenerative 
disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1959 to January 1964 and from August 1969 to June 1976.  
This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2009 rating decision by the Roanoke, Virginia 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

In November 2010, prior to the promulgation of the Board's 
decision in the appeal, the appellant withdrew his appeal with 
respect to the issue of entitlement to a rating in excess of 40 
percent for degenerative disc disease of the lumbar spine.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal for the issue 
of entitlement to a rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant may withdraw an appeal in writing or on the record 
at a hearing on appeal at any time before the Board promulgates a 
final decision.  38 C.F.R. § 20.204.  When an appellant does so, 
the withdrawal effectively creates a situation where there no 
longer exists any allegation of error of fact or law.  
Consequently, in such an instance, the Board does not have 
jurisdiction to review the appeal, and the appropriate action by 
the Board is dismissal.  38 U.S.C.A. §§ 7104, 7105(d).

In a statement received by the Board in November 2010, the 
appellant indicated that he wished to withdraw his appeal with 
respect to the issue of entitlement to a rating in excess of 40 
percent for degenerative disc disease of the lumbar spine.  This 
is certainly permissible under the Board's rules of practice.  
See 38 C.F.R. § 20.204.  Given the appellant's clear intent to 
withdraw his appeal in this matter, further action by the Board 
in the matter would not be appropriate.  38 U.S.C.A. § 7105.


ORDER

The appeal for entitlement to a rating in excess of 40 percent 
for degenerative disc disease of the lumbar spine is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


